     Case 1-19-45886-cec          Doc 120      Filed 05/18/20     Entered 05/18/20 17:01:49




BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
Yitzchak Eliezer Soloveichik
60 East 42nd Street, Suite 4600
New York, New York 10165
(212) 697-6484
soloveichik@bgandg.com
Attorneys for the Claimants identified
on Exhibit A annexed hereto

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
                                                                     :
In re:                                                               :
                                                                     :
WILLOUGHBY ESTATES LLC,                                              : Case No.: 19-45886 (CEC)
                                                                     :
                                             Debtor,                 : Chapter 11
                                                                     :
                                                                     :
---------------------------------------------------------------------x

     CLAIMANTS’ STATEMENT IN SUPPORT OF PLAN CONFIRMATION AND
      JOINDER IN DEBTOR’S RESPONSE TO CONFIRMATION OBJECTION

        The Claimants identified on Exhibit A annexed hereto (“Claimants”), through their

undersigned counsel, except as qualified below, (1) join in the Response to Confirmation

Objection (ECF No. 116) filed by Debtor Willoughby Estates LLC (the “Debtor”); (2) oppose

the Objection of CSRE, LLC and Yechezkel Strulovitch to Combined Disclosure Statement and

First Amended Plan of Liquidation (ECF No. 109), which the Court should overrule; and (3)

express their support in favor of confirmation of the Debtor’s Combined Disclosure Statement

and First Amended Plan of Liquidation, dated March 29, 2020 (ECF No. 99-2). Notwithstanding

the foregoing, Claimants do not accede to any limitation, qualification, or subordination of their

claims other than the subordination of their claims to unsecured claim #3 of Silvercup




                                                   1
     Case 1-19-45886-cec        Doc 120      Filed 05/18/20     Entered 05/18/20 17:01:49




Scaffolding I LLC filed against the Debtor in this case. This qualification, however, poses no

obstacle to the confirmation of the Debtor’s plan of liquidation.

Dated: New York, New York
May 18, 2020

                                      BRONSTEIN, GEWIRTZ & GROSSMAN, LLC


                                      By:     /s/ Yitzchak Eliezer Soloveichik
                                              Yitzchak Eliezer Soloveichik (YS3684)
                                              60 East 42nd Street, Suite 4600
                                              New York, New York 10165
                                              (212) 697-6484
                                              soloveichik@bgandg.com
                                              Attorneys for the Claimants identified
                                              on Exhibit A annexed hereto




                                                 2
 Case 1-19-45886-cec         Doc 120    Filed 05/18/20   Entered 05/18/20 17:01:49




                                       EXHIBIT A


INDIVIDUAL CLAIMANTS

 1. Angel, Boruch
 2. Baddiel, Dovid
 3. Baddiel, Hannah
 4. Ball, Alex
 5. Bamberger, Maurice
 6. Bamberger, Meir
 7. Ben-David, Yechiel
 8. Benedikt, Nomi
 9. Benedikt, Yosef Zvi
 10. Ben-Shimon, Yaakov
 11. Ben-Zimra, Avraham
 12. Ben-Zimra, Rachel
 13. Berenshtein, Shlomo Zalman
 14. Biedermann, Michael
 15. Binyamini, Efraim
 16. Biton, Yehudit
 17. Brandwein, Moshe Yom Tov
 18. Cohen, Israel Meir
 19. Cohen-Arazi, Netanel
 20. Daskal, Shlomo Pinchas
 21. Elias, Sholom Mordechai
 22.   Elkaim, Isaac
 23.   Elkaim, Jakob
 24.   Elkaim, Raphael Barouch
 25.   Ernster, David Dov
 26.   Fischer, Samuel
 27.   Frenkel, Batsheva
 28.   Gabai, Shmuel
 29.   Galinsky, Elimelech
 30.   Gelber, Moshe Chaim
 31.   Geller, Anthony
 32.   Glatstein, Yosef
 33.   Goldman, Ester
 34.   Goldschmied, Gabriel
 35.   Grinfeld, Chezkel
 36.   Groskopf, Pinchas
 37.   Gross, Nathan
 38.   Grossnass, Abraham Joshua
 39.   Gutman, Yisrael David

                                           3
Case 1-19-45886-cec         Doc 120   Filed 05/18/20   Entered 05/18/20 17:01:49




40.   Halpern, Binyomin Mordechai
41.   Halpern, David
42.   Halpern, Ya'akov Mordechai
43.   Hertzig, Yedidya
44.   Hirsch, Israel
45.   Hirsch, Tzivia
46.   Hirsch-Grunwald, Yvonne
47.   Honigsberg, Shmaryahu
48.   Itzkowitch, Raizl
49.   Jaffe, Esther Selma
50.   Jaffe, Gavriel Aryeh
51.   Jelen, Debra Gail
52.   Kahn, Pinchos
53.   Kahna, Haim Shmuel
54.   Kaplan, Israel J
55.   Katabi, Yinon
56.   Keyak, Rachel Bracha
57.   Klein, Elisheva
58.   Kohen, Hinda
59.   Koninski, Isaac
60.   Kraus, Moshe Bunim
61.   Kruskal, Dina Dvora
62.   Kruskal, Yisrael Meir
63.   Lavkovitch, Yechiel
64.   Lev, Miriam Chaya
65.   Lev, Avraham Yeshayahu
66.   Levi, Oved
67.   Levin, Yaakov
68.   Lichtig, Benzion
69.   Maimon, Simha
70.   Maimon, Yosef
71.   Masher, Meshulem
72.   Merel, Yakov Israel
73.   Merl, Ely
74.   Meyer, Mordechai Yaakov
75.   Meyer, Sara
76.   Michael, Elhanan
77.   Motzen, Hana
78.   Mozgo, Gavriel
79.   Muller, Michael
80.   Neufeld, Pinhas Dov
81.   Ollech, Burech
82.   Ollech, Duvid
83.   Ollech, Heini

                                         4
Case 1-19-45886-cec        Doc 120   Filed 05/18/20   Entered 05/18/20 17:01:49




84. Ollech, Jakob
85. Orlanchik, Mordechai Zeev
86. Paskas, Abraham
87. Posen, Daniel
88. Rubnitz, Haim Menachem
89. Ryness, Rivka
90. Schmerler, Naftali Zvi
91. Schonberg, Benjamin
92. Schonberg, Bertha Sara
93. Schonberg, Jacob
94. Schwarz, Abraham J.
95. Schwarz, David Meir
96. Shapiro, Chaim Bezalel
97. Shaya, Itamar
98. Shenker, Shimon
99. Shlezinger, Elazar David
100.    Shlezinger, Yosef Shlomo
101.    Shlomo, Avishai Mishael
102.    Shtauber, Avinoam
103.    Shtauber, Malka
104.    Shtern, Yossef
105.    Siata Dishmaya LLC
106.    Spitzer, Abraham
107.    Spingarn, Ishak Aron
108.    Spingarn, Lionel
109.    Stein, Fishel
110.    Stein, Menachem
111.    Stein, Moshe
112.    Stein, Moshe David
113.    Stein, Netanel
114.    Steinhaus, Debora Sara
115.    Stern, Shifra
116.    Stern, Yosef Shimon
117.    Stern, Zvi
118.    Stewart, Rachel
119.    Stewart, Samuel
120.    Strasser, David Shalom
121.    Veichelder, Zevulun
122.    Vinberg, Abraham
123.    Weil, Elyashiv Menachem
124.    Weingold, Yisrael Meir
125.    Weiniger, Moshe Dovid
126.    Weisman, Yosef Zvi
127.    Weiss, Meir

                                        5
 Case 1-19-45886-cec      Doc 120     Filed 05/18/20   Entered 05/18/20 17:01:49




 128.   Winegarten, Yehuda
 129.   Wizman, Yaakov
 130.   Yitshaki, David
 131.   Zakuta, Avraham
 132.   Zelivansky, Yehoshua Natan
 133.   Ryness David
 134.   Stern Eliyahu



LLC CLAIMANTS

  1. Bergen Operations LLC
  2. Bushwick Operations LLC
  3. 1285 Bushwick Operations LLC
  4. Kingston Operations LLC
  5. Jefferson Operations LLC
  6. 369 Gates Operations LLC
  7. 853 Lexington Operations LLC
  8. 945 Park Place Operations LLC
  9. 1078 Dekalb Operations LLC
  10. 618 Lafayette Operations LLC
  11. 74 Van Buren Operations LLC
  12. 325 Franklin Operations LLC
  13. 348 St Nicholas Operations LLC
  14. 760 Willoughby Operations LLC
  15. Slope Equities Operations LLC
  16. 454 Central Avenue Operations LLC
  17. 855 Dekalb Avenue Operations LLC
  18. Willoughby Estates Operations LLC
  19. 73 Empire Development Operations LLC
  20. 980 Atlantic Holdings Operations LLC
  21. 720 Livonia Operations LLC
  22. 8 Maple Avenue Operations LLC
  23. 1301 Putman Operations LLC




                                             6
    Case 1-19-45886-cec        Doc 120     Filed 05/18/20    Entered 05/18/20 17:01:49




                            CERTIFICATION OF SERVICE

       I, Yitzchak Eliezer Soloveichik, hereby certify that I caused a true and correct copy of

the foregoing document to be served electronically upon the parties registered for electronic

service in this action through the Court’s CM/ECF system.

                                    By:     /s/ Yitzchak Eliezer Soloveichik
                                            Yitzchak Eliezer Soloveichik




                                               7
